 1   Katherine F. Parks, Esq. - State Bar No. 6227
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2
     6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4   kfp@thorndal.com
     Attorneys for Defendant
 5
     LYON COUNTY
 6
                                UNITED STATES DISTRICT COURT
 7
 8                                      DISTRICT OF NEVADA

 9
      ALAMA ROBINSON,
10                                                          CASE NO. 3:17-cv-00611-HDM-WGC
                                         Plaintiff,
11                                                          STIPULATION AND ORDER TO
12    vs.                                                   EXTEND TIME FOR DEFENDANT
                                                            LYON COUNTY TO FILE REPLY TO
13    STATE OF NEVADA, LYON COUNTY, AND                     PLAINTIFF’S OPPOSITION [ECF64]
      DOES I-X,                                             TO MOTION FOR SUMMARY
14                                                          JUDGMENT [ECF 58] (SECOND
15                                       Defendants.        REQUEST)

16
17          COMES NOW Plaintiff, ALAMA ROBINSON, and Defendant, LYON COUNTY, by

18   and through their respective undersigned counsel, and hereby stipulate to extend the current

19   deadline for Lyon County to file its reply to Plaintiff’s Opposition to Motion for Summary

20   Judgment in this matter from February 21, 2019, to February 28, 2019.

21          This is the parties’ second request of an extension of said deadline. The parties submit

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                                      -1-
 1   that this request is not made for improper purposes, or to cause undue delay, and that no party
 2   will be prejudiced should the Court grant the instant request.
 3
       DATED: this 21th day of February, 2019.         DATED: this 21th day of February, 2019.
 4
 5     LAW OFFICE OF MARK MAUSERT                      THORNDAL ARMSTRONG
                                                       DELK BALKENBUSH & EISINGER
 6
       By: / s / Mark Mausert                          By: / s / Katherine F. Parks
 7
          Mark Mausert, Esq.                              Katherine F. Parks, Esq.
 8        Cody Oldham, Esq.                               6590 S. McCarran Blvd. #B
          930 Evans Avenue                                Reno, Nevada 89509
 9        Reno, Nevada 89512                              Attorney for Defendant
10        Attorneys for Plaintiff                         Lyon County

11
                                                  ORDER
12
13          IT IS SO ORDERED.

14                  February 21 2019.
            DATED: ___________,
15                                                 ___________________________________
16                                                 UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
